Citation Nr: 0416320	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  96-44 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1966 to 
November 1966.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
RO, which denied service connection for a low back disorder 
on the basis that new and material evidence, sufficient to 
reopen the claim had not been submitted.  

By January 1999 decision, the Board determined that the 
veteran had submitted sufficient new and material evidence to 
reopen his claim.  The Board then remanded the case for 
further action by the RO.  

In June 2002, the Board initiated further development of the 
evidence based on a regulation that has since been held 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In March 2004, the Board sought an expert medical opinion 
regarding the etiology of the veteran's claimed low back 
disability.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

Upon review of the record, the Board concludes that the 
veteran was not adequately advised of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 
2002)].  Regulations implementing the VCAA have been enacted. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

In order to ensure that the veteran is fully apprised of his 
rights and responsibilities under VCAA to include his and 
VA's respective obligations as to securing evidence, the RO 
must send the veteran a letter detailing the foregoing 
information.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO should also send the veteran a copy of the March 2004 
VA medical opinion in order to afford him another opportunity 
to respond.  

To ensure full compliance with Due Process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  The RO must send the veteran a 
letter outlining the provisions of VCAA 
as well as the veteran's and VA's 
respective responsibilities as to 
furnishing evidence.  

2.  The RO must send the veteran a copy 
of the March 2004 VA medical opinion to 
ensure that the veteran has had an 
opportunity to respond thereto.  

3.  Finally, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  


	                  
_________________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

